Citation Nr: 0029673	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, status post total knee replacement, currently 
evaluated 30 percent disabling.

2.  Entitlement to an increased rating for right knee 
disability, status post total knee replacement, currently 
evaluated 30 percent disabling.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from September 1970 to 
September 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO) November 1997 rating decision 
which denied a rating in excess of 30 percent for the 
service-connected left knee disability, a rating in excess of 
10 percent for the service-connected right knee disability, 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

By RO decision in May 2000, the rating of the right knee 
disability was increased from 10 to 20 percent, from July 5, 
1996 to October 21, 1998; from October 22, 1998 to November 
30, 1999, he was assigned a temporary total rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (prosthetic 
replacement of knee joint); effective December 1, 1999, a 30 
percent rating was assigned.  The claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

By May 2000 rating decision, the RO granted the veteran's 
claim of TDIU, rendering that claim moot as a full grant of 
the benefit sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


REMAND

The law provides that the Secretary shall assist a claimant 
in developing all facts pertinent to a claim for benefits 
under this title.  Such assistance shall include requesting 
information as described in section 5106 of this title.  The 
Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, 
§ 1611 (2000), to be codified at 38 U.S.C.A. § 5107(a).

In this case, service connection for left knee disability was 
granted by RO rating decision in December 1990, and a 10 
percent rating was assigned.  Subsequently, by rating 
decision in June 1997, the veteran was assigned a temporary 
total rating from July 11, 1996 through August 31, 1997 based 
on total left knee replacement surgery; a 30 percent rating 
became effective September 1, 1997.

Service connection for right knee disability (degenerative 
joint disease) was granted by RO rating decision in June 
1997, and a 10 percent rating was assigned.  By November 1997 
rating decision here on appeal, the RO denied a rating 
greater than 10 percent for the service-connected right knee 
disability.  During the pendency of this appeal, medical 
evidence was associated with the record showing, in pertinent 
part, that the veteran underwent total right knee replacement 
surgery in October 1998 and, by RO decision in May 2000, he 
was assigned temporary total rating based on such surgery 
(from October 22, 1998 through November 30, 1999); effective 
December 1, 1999, the service-connected right knee disability 
was assigned a 30 percent rating.

The available medical evidence of record documents 
intermittent treatment for the veteran's service-connected 
knee disabilities, including repeated surgeries up until his 
total knee replacement surgeries.  

Most recently, a VA orthopedic examination was performed in 
January 1998; at that time, the veteran already was status 
post total knee replacement surgery on the left; although the 
status of his left knee disability and impairment was briefly 
addressed on examination, the examination report is 
inadequate for a complete and equitable resolution of his 
increased rating claim relative to that knee.  Thus, a 
thorough, contemporaneous VA orthopedic examination should be 
conducted to assess the current severity of the veteran's 
service-connected left knee disability, addressing the extent 
of functional impairment, including during flare-ups of 
symptoms in relation to objective manifestations of the 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the claim of an increased rating for the 
veteran's service-connected right knee disability, the 
available medical evidence is clearly inadequate to resolve 
that claim as well.  In particular, although the most recent 
VA orthopedic examination was performed in January 1998, the 
status of the right knee disability/impairment clearly 
changed since that time, as total right knee replacement 
surgery was performed in October 1998.  Although some medical 
records (including surgical records in October 1998) are 
currently available, the Board is of the opinion that another 
thorough VA orthopedic examination should be performed to 
assess the current severity of the veteran's service-
connected right knee disability, addressing the extent of any 
functional impairment, including during flare-ups of symptoms 
in relation to objective manifestations of the disabilities.  
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. 202.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him in association 
with his bilateral knee disability since 
January 1998.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA and private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims folder.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the severity of his service-
connected left and right knee 
disabilities.  The examination report 
should include a description of all 
pertinent symptoms and clinical 
findings, and an assessment of the 
resulting functional impairment.  All 
findings should be recorded.  The entire 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should so reflect 
this fact.  The examiner should elicit 
all of the veteran's subjective 
complaints concerning his service-
connected bilateral knee disabilities 
and provide an opinion as to whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should comment on 
whether there are objective indications 
of the extent of the veteran's pain, 
such as visible manifestations on 
movement of each knee and functional 
impairment due to pain.  

3.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a.

4.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested above is not accomplished, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

- 2 -


